Citation Nr: 1732429	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-33 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability rating from January 21, 2016, through August 18, 2016, for left upper extremity neuropathy.

2.  Entitlement to restoration of a 20 percent disability rating from January 21, 2016, through August 18, 2016, for right upper extremity neuropathy.

3.  Entitlement to a rating in excess of 20 for left upper extremity neuropathy.

4.  Entitlement to a rating in excess of 20 percent prior to August 18, 2016, and in excess of 30 percent from August 18, 2016, for right upper extremity neuropathy.

5.  Entitlement to service connection for a sleep disorder, to include as secondary to herbicide exposure, asbestos exposure, and/or service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1966 to November 1968, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing is of record.

In April 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  The February 2016 rating decision that reduced the Veteran's left upper extremity neuropathy rating did not reflect specific considerations of 38 C.F.R. §§ 3.105 and 3.344.

2.  The February 2016 rating decision that reduced the Veteran's right upper extremity neuropathy rating did not reflect specific considerations of 38 C.F.R. §§ 3.105 and 3.344.

3.  The Veteran's left upper extremity neuropathy is most appropriately characterized as moderate incomplete; severe incomplete paralysis, or worse, has not been shown.

4.  The Veteran's right upper extremity neuropathy is most appropriately characterized as moderate incomplete paralysis; severe incomplete paralysis, or worse,  has not been shown.

5.  A sleep disorder was not shown in service, is not shown to due to exposure to herbicide agents or asbestos, is not shown to have been incurred in or aggravated during service, and is not shown to be due to or aggravated by the Veteran's service-connected disabilities.


CONCLUSIONS OF LAW

1.  The reduction of the rating for left upper extremity neuropathy from 20 percent rating to a noncompensable rating, effective January 21, 2016, through August 18, 2016, was improper and is void ab initio.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).

2.  The reduction of the rating for right upper extremity neuropathy from 20 percent rating to a noncompensable rating, effective January 21, 2016, through August 18, 2016, was improper and is void ab initio.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).

3.  The criteria for an initial rating in excess of 10 percent for left upper extremity neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8514 (2016).

4.  From September 23, 2011, through August 18, 2016, the criteria for an initial rating of 30 percent, but no higher, for right upper extremity neuropathy were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8514 (2016).

5.  The criteria for a rating in excess of 30 percent for right upper extremity neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8514 (2016).

6.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in January 2016.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Rating Reductions

VA regulations provide that, where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).

In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See Faust v. West, 13 Vet. App. 342,349 (2000).

The provisions of 38 C.F.R. § 3.344(a) have been interpreted as imposing four specific requirements on VA prior to a rating reduction:  (1) VA must review "the entire record of examinations and the medical-industrial history...to ascertain whether the recent examination is full and complete;" (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction;" (3) "[r]atings on account of diseases subject to temporary and episodic improvement, e.g.,...asthma..., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993).

For ratings in effect less than five years, a reduction is warranted substantively when there is improvement.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c); Greyzck v. West, 12 Vet. App. 288 (1999).  Improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).

VA's failure to observe applicable law and consider all relevant evidence renders reduction decision void ab initio.  Greyzck, 12 Vet. App. 288, 292; Brown, 5 Vet. App. at 422.  The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002), requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction complied with 38 C.F.R. § 3.344.

As the Veteran's claims for increased ratings are before the Board, the reductions that took place in February 2016 are also before the Board.

The February 2016 rating decision reducing the ratings for the Veteran's left upper extremity neuropathy and right upper extremity neuropathy did not provide notice of, or consider the provisions of, 38 C.F.R. § 3.344.  The February 2016 rating decision informed the Veteran that his disability ratings had been reduced based upon a January 2016 VA examination showing he no longer had a diagnosis of neuropathy.  In addition, the February 2016 rating decision did not address whether any improvement that was shown in either upper extremity actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22 ; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Furthermore, the Veteran was not provided 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is erroneous and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  Because the RO failed to consider and apply the provisions of 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344 in its reduction of the Veteran's disability ratings for his left upper extremity neuropathy and right upper extremity neuropathy, the 20 percent ratings must be restored, from January 21, 2016, through August 18, 2016.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed his service connection claim for bilateral upper extremity neuropathy in September 2011.  A December 2012 rating decision granted service connection for left upper extremity neuropathy and right upper extremity neuropathy both rated at 20 percent effective September 23, 2011.  An August 2013 rating decision continued the assigned disability ratings, which the Veteran appealed.  The Veteran asserts that he is entitled to higher ratings.  He testified at a Board hearing in January 2016 that his hands freeze, such that he is unable to use them.  The Veteran's dominant hand is his right hand.

Upper extremity ratings depend on whether the disabled extremity is the major or minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered to be major.  38 C.F.R. § 4.69.  The Veteran's medical records show that he is right handed.  Therefore, his right upper extremity is his major extremity and his left upper extremity is his minor extremity.

The Veteran's bilateral upper extremity neuropathy is rated under Diagnostic Code 8514, which evaluates paralysis of the radial nerve.  A 20 percent evaluation is assigned for mild incomplete paralysis in the minor or major extremity.  A 20 percent rating requires moderate incomplete paralysis in the minor extremity. Moderate incomplete paralysis results in a 30 percent evaluation for the major extremity and a 20 percent evaluation for the minor extremity.  Severe incomplete paralysis results in a 50 percent evaluation for the major extremity and a 40 percent evaluation for the minor extremity.  Complete paralysis results in a 70 percent evaluation for the major extremity and a 60 percent evaluation for the minor extremity.  Complete paralysis occurs with drop of hand and fingers, perpetual flexion of the wrist and fingers, adduction of the thumb with the thumb falling within the line of the outer border of the index finger, an inability to extend the hand at the wrist, an inability to extend the proximal phalanges of the fingers, and inability to extend the thumb, and inability to move the wrist laterally, weakened supination of the hand, weakened extension and flexion of the elbow, and the loss of synergic motion of the extensors which seriously impairs the hand grip.  Total paralysis of the triceps occurs only as the greatest rarity.  38 C.F.R. § 4.124a, Diagnostic Code 8514.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

In December 2011, the Veteran was afforded a VA examination.  On examination, he had moderate paresthesias and numbness in both upper extremities.  He retained normal 5/5 strength with no muscle atrophy.  He had normal reflexes.  He had decreased light touch sensation in both of his hands.

In July 2012, the Veteran was afforded a second VA examination.  He reported having numbness and tingling in his hands.  On examination, he had mild intermittent pain, paresthesias, and numbness in both upper extremities.  He had normal 5/5 strength but for reduced 4/5 grip strength with no muscle atrophy.  He had normal reflexes.  He had decreased light touch sensation in both of his hands.  The examiner reported that the Veteran had sensory deficits, but no particular nerves could be identified.

In June 2013, the Veteran was afforded a third VA examination at which he demonstrated normal 5/5 strength with no muscle atrophy, normal reflexes, and normal sensation.

In September 2015, the Veteran was afforded a forth VA examination.  He reported worsening of numbness and tingling in his hands.  On examination, he had mild paresthesias and numbness in both upper extremities, normal 5/5 strength with no muscle atrophy, normal reflexes, and normal sensation.

In August 2016, the Veteran was afforded a fifth VA examination.  He reported worsening neuropathy, such that he had trouble holding things and experienced cramps and weakness.  On examination, he had moderate constant pain, paresthesias, and numbness in both upper extremities.  He had normal 5/5 strength but for reduced 4/5 grip strength with no muscle atrophy.  He had normal reflexes.  He had decreased sensation in his hands and fingers.  The examiner indicated that the Veteran had moderate incomplete paralysis of the bilateral median and ulnar nerves.

Regarding the Veteran's left upper extremity neuropathy, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 20 percent are not met.  The evidence of record simply does not support a rating in excess of 20 percent ratings under Diagnostic Code 8514, which would be warranted if severe incomplete paralysis of the affected nerve was shown.  As noted, the medical evidence of record suggests that his left upper extremity incomplete paralysis was at most moderate and does not show evidence of severe, or higher, incomplete paralysis.  Of note, there was no showing of symptoms other than sensory deficiency (for example atrophy was not observed to be present on physical examinations).  When the involvement is wholly sensory VA regulations direct that the rating should be for the mild, or at most, the moderate degree.  Here, as described, the Veteran's nerve impairment does not appear to rise to the level of severe.  The symptoms are shown to be wholly sensory in nature.  As such, a rating in excess of 20 percent is denied for the Veteran's left upper extremity neuropathy.

Regarding the Veteran's right upper extremity neuropathy, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating of 30 percent are met from September 23, 2011, through August 18, 2016.  The Veteran's right (major) upper extremity neuropathy has consistently been moderate in severity.  For example, at the 2011 VA examination, the examiner estimated that the Veteran's neuropathy in the right upper extremity was moderate. While other examinations have suggested the possibility of mild neuropathy, the Board is resolving reasonable doubt in the Veteran's favor and concluding that his right upper extremity neuropathy has been moderate throughout the duration of his appeal.  Therefore, a disability rating of 30 percent for the Veteran's right upper extremity neuropathy is met from September 23, 2011, through August 18, 2016.

However, at no time has the evidence of record supported a rating in excess of 30 percent ratings under Diagnostic Code 8514, which would be warranted if severe incomplete paralysis of the affected nerve was shown.  As noted, the medical evidence of record suggests that the Veteran's right upper extremity incomplete paralysis was at most moderate and does not show evidence of severe, or higher, incomplete paralysis.  Of note, there was no showing of symptoms other than sensory deficits (for example atrophy was not observed to be present on physical examinations).  When the involvement is wholly sensory VA regulations direct that the rating should be for the mild, or at most, the moderate degree.  Here, as described, the Veteran's nerve impairment does not appear to rise to the level of severe.  The symptoms are shown to be wholly sensory in nature.  As such, a rating in excess of 30 percent is denied for the Veteran's right upper extremity neuropathy.

The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings.

As such, the criteria for a schedular rating of 30 percent for the Veteran's right upper extremity neuropathy have been met from September 23, 2011, through August 18, 2016, and to that extent, the Veteran's claim is granted.  However, the criteria for a schedular rating in excess of 20 percent for the Veteran's left upper extremity neuropathy and in excess of 30 percent for the Veteran's right upper extremity neuropathy have been not been met and to that extent, the Veteran's claims are denied.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed a service connection claim for a sleep disorder in May 2010, which was denied by a May 2010 rating decision.  He asserts his sleep disorder is due to herbicide exposure, asbestos exposure, and/or his service-connected posttraumatic stress disorder (PTSD).  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including prostate cancer, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's STRs refer to duty time in the Republic of Vietnam.  As such, his exposure to herbicide agents in service is presumed.  

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain enumerated diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Of note, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in §3.309(e).  38 C.F.R. § 3.307(a)(1).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The list of diseases afforded this presumption does not include sleep apnea.  Consequently, the herbicide agents exposure presumptive provisions of 38 U.S.C.A. § 1116 do not apply to that disability.  Nevertheless, the United States Court of Appeals for the Federal Circuit has also determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Regarding exposure to asbestos, the Veteran's military occupational specialty was a wireman, which is not listed among the military occupations that involve exposure to asbestos.  In addition, the Veteran's STRs do not document any possible exposure to asbestos.  Furthermore, the Veteran has not submitted evidence of any asbestos exposure and the record contains no competent medical evidence suggesting that he was exposed to asbestos.  As such, exposure to asbestos has not been established and is not conceded, and the Board need not further discuss any assertions of entitlement to service connection for a sleep disorder based on asbestos exposure.

The Veteran's STRs show that he denied having frequent trouble sleeping in October 1966 and November 1968.  He also had normal physical examinations in October 1966 and November 1968.  His STRs do not show any complaints, treatment, or diagnosis for a sleep disorder.

There is no objective evidence of record that directly links the Veteran's current sleep disorder to his active service.  STRs do not show a diagnosis of a sleep disorder rendered by a medical officer during service.  The first medical evidence of a sleep disorder is not until November 2012, which is over four decades after his separation from service.  As such, service connection on a direct basis is not warranted.

In March 2010, the Veteran was afforded a VA examination.  He reported trouble sleeping since his active service.  He reported having fatigue and trouble concentrating.  He reported being treated for insomnia during his active service.  He reported psychiatric symptoms.  Finally, he denied having received any current treatment for his sleep difficulty.  The examiner interviewed the Veteran and conducted an examination, but the examiner did not have the opportunity to review the Veteran's claims file.  The examiner reported that based on the Veteran's self-reports he had a diagnosis of sleep apnea, although the examiner recognized that no sleep study was performed.  The examiner opined that the Veteran's sleep disorder was related to his treatment in service for insomnia.

In May 2012 and June 2013, the Veteran was afforded VA examinations for his PTSD.  The examiners indicated that the Veteran's PTSD resulted in a chronic sleep impairment.

In August 2016, a VA examiner had the opportunity to review the Veteran's claims file, which included the March 2010 VA examination.  The examiner opined that the Veteran's sleep disorder was less likely than not due to his active service.  The examiner also opined that the Veteran's sleep disorder was less likely than not due to or the result of a service-connected disability.  The examiner reported that the Veteran's STRs were silent for treatment for insomnia and were silent for a sleep related problem.  The examiner noted that the earlier March 2010 VA examiner's report of the Veteran's being treated in service for insomnia may have been in error.  The examiner opined that the Veteran's reports of insomnia in 2010 were more likely than not a part of his diagnosed PTSD.  The examiner reported that the Veteran continued to be seen by mental health providers for his PTSD with associated sleep problems.  The examiner noted that in August 2016, the Veteran's psychiatrist noted he was sleeping well on current medications.  The examiner opined that the Veteran's sleep disturbance was a factor of his PTSD and did not represent a separate and distinct disorder.  The examiner reported that there was no scientific or medical literature that suggested that sleep apnea was caused by PTSD.  The examiner opined that the Veteran's sleep disorder was less likely than not caused by his PTSD.  The examiner concluded that due to the lack of evidence of a sleep disorder prior to service, there was no indication of aggravation.  The examiner affirmed his opinions in a January 2017 addendum opinion.

In March 2017, a VA examiner had the opportunity to review the Veteran's claims file and interview the Veteran by telephone.  The examiner opined that the Veteran's sleep disorder was less likely than not incurred in or caused by the Veteran's active service.  The examiner reported that the Veteran's STRs were silent for symptoms or diagnosis of sleep apnea.  The examiner also reported that the Veteran's post-service medical records show a diagnosis of sleep apnea more than 40 years after the Veteran's active service.  The examiner reported that the risk factors for sleep apnea were advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  The examiner reported that additional risk factors identified in some studies included smoking, nasal congestion, and family history.  The examiner reported that the prevalence of sleep apnea increases from young adulthood through the sixth to seventh decade.  The examiner reported that sleep apnea was approximately two or three times more common in males than females, although in both males and females the strongest risk factor of sleep apnea was obesity.  The examiner reported that people that are obese have four to five times the risk of sleep apnea, and that the medical records showed a diagnosis of obesity in February 2017.  The examiner opined that the Veteran's sleep disorder was less likely than not caused by herbicide exposure or asbestos.  The examiner reported that the medical literature does not show an etiological or pathophysiological link between herbicide exposure or asbestos and the development of sleep apnea.  The examiner opined that the Veteran's sleep disorder was less likely than not permanently aggravated due to his service-connected disabilities.  The examiner reported that the medical literature does not show an etiological link between the Veteran's service-connected disabilities and sleep apnea and that his service-connected disabilities would not aggravate sleep apnea.

After weighing all the evidence, the Board finds great probative value in the March 2017 VA examiner's opinions.  These opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  These opinions in particular provided substantial reasoning and explanation as to why the Veteran's sleep disorder was not due to his active service, was not due to herbicide or asbestos exposure, and was not caused or aggravated by the Veteran's service-connected disabilities.

The Veteran has not submitted any competent evidence supporting his assertion that his sleep disorder was due to his active service, due to herbicide or asbestos exposure, or proximately due to or the result of his service-connected PTSD.  Therefore, after weighing all the evidence, the Board finds great probative value in the March 2017 VA examiner's opinions.

Consideration has been given to the Veteran's assertion that his sleep disorder was due to his active service, due to herbicide or asbestos exposure, or proximately due to or the result of his service-connected PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, namely the etiology of the Veteran's diagnosed OSA, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A sleep disorder is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests, such as sleep studies, are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his sleep disorder, to the extent they are identifiable by observation (symptoms such as daytime fatigue), he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating sleep disorders or PTSD.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As such, the criteria for service connection for a sleep disorder have not been met, and the Veteran's claim is denied.


ORDER

The 20 percent disability rating for the Veteran's left upper extremity neuropathy from January 21, 2016, through August 18, 2016, is restored.

The 20 percent disability rating for the Veteran's right upper extremity neuropathy from January 21, 2016, through August 18, 2016, is restored.

A rating in excess of 20 for left upper extremity neuropathy is denied.

From September 23, 2011, through August 18, 2016, a rating of 30 percent for right upper extremity neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for a sleep disorder is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


